Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                     CASE NO. 1:21-cv-21347

  MARCIA MARCHEL,

                Plaintiff,

         -against-
                                                              PLAINTIFF DEMANDS A
  MAGIC LEAP, INC.,                                           TRIAL BY JURY

        Defendant.
  ——————————————————————/


                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, MARCIA MARCHEL (“Plaintiff” or “Ms. Marchel”), through her counsel,

  Derek Smith Law Group, PLLC, hereby complains of Defendant, MAGIC LEAP, INC. (referred

  to herein as “Defendant” or “MAGIC”), and allege as follows:

                                    NATURE OF THE CASE

  1.     This employment discrimination case is about an employer who subjected its employee to

         discrimination and retaliation, all culminating in the unlawful termination of the employee.

  2.     Plaintiff Marcia Marchel brings this action pursuant to the Americans with Disabilities

         Act of 1990 (“ADA”) as amended, and The Age Discrimination in Employment Act of

         1967 (“ADEA”).

  3.     Ms. Marchel seeks monetary relief to redress Defendant’s unlawful employment

         practices in violation of the ADA, and the ADEA. Additionally, this action seeks to

         redress Defendant’s deprivation of Ms. Marchel’s personal dignity and her civil right to

         pursue equal employment opportunities.


                                               Page | 1
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 2 of 15




                                             PARTIES

  4.    At all times material, Plaintiff MARCIA MARCHEL (hereinafter referred to as

        “Plaintiff” or “MARCHEL”) was and is an individual, disabled female who is a resident

        of the State of Florida, Miami-Dade County.

  5.    At all times material, Defendant MAGIC LEAP, INC. (hereinafter referred to as

        “Defendant” or “MAGIC”) was and is a foreign for-profit business corporation

        authorized to do business in the State of Florida, with their principal place of business

        located at 7500 Sunrise Boulevard, Plantation, FL 33322.

  6.    At all times material, Defendant Magic was Ms. Marchel’s employer.

  7.    At all times material, Rosa Sanchez (hereinafter referred to as “Sanchez”) was employed

        by Defendant and held supervisory authority over Claimant with regard to her employment

        including but not limited to, the power to hire/fire, demote/promote, and discipline

        Claimant.

  8.    At all relevant times, Defendant Company, have been continuously doing business in the

        State of Florida and Miami-Dade County and has continuously held at least 20 employees

        for all relevant calendar years. 42 U.S.C. § 12111(5)(A); § 760.

                                 JURISDICTION AND VENUE

  9.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367. This action is authorized

        and instituted pursuant to 42 U.S.C. § 1981.

  10.   Venue is proper in this Court under 28 U.S.C. §1391 because the unlawful employment

        practices alleged below were committed within the jurisdiction of the United States District

        Court for the Southern District of Florida, Miami Division.




                                              Page | 2
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 3 of 15




                                ADMINISTRATIVE PREREQUISITES

  11.   Plaintiff has complied with all statutory prerequisites in order to file this action.

  12.   All conditions precedent to bringing the within claims, including the exhaustion of

        administrative prerequisites, have been performed.

  13.   On or about May 22, 2020, Plaintiff Marchel timely dual filed a Charge of Discrimination

        and Retaliation with the Florida Commission on Human Relations (“FCHR”), Charge

        Number 202025440, and Equal Employment Opportunity Commission (“EEOC”), Charge

        Number 15D202000924, against Defendant Magic for unlawful employment practices.

  14.   On or about January 9, 2021, the EEOC Issued upon Plaintiff a Right to Sue Letter in

        reference to the above noted EEOC Charge.

  15.   Plaintiff filed this complaint within ninety (90) days of the issuance of the EEOC’s Right

        to Sue Letter.

  16.   Furthermore, this action is being commenced more than one hundred eighty (180) days

        since the inception of Plaintiff’s admirative action against the Defendants. To date no

        determination has been made by the FCHR relating to the below complaint.

                                    STATEMENT OF FACTS

  17.   On or about January 8, 2018, Defendant hired Plaintiff as a Quality Engineer Technician

        on a temporary basis.

  18.   At all times material, Plaintiff is an individual fifty-nine (59) year old woman.

  19.   At all times material, Plaintiff’s responsibilities included, but were not limited to, creating

        Daily Cosmetic Issue Reports, investigating root causes of any quality issues and following

        investigative protocols to determine whether or not implementation of proper corrective




                                               Page | 3
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 4 of 15




        action was taken, visually inspecting eye pieces for quality failures in accordance with SOP

        to avoid defects in the field and reporting any quality defects.

  20.   On or about April 1, 2019, Defendant made Plaintiff’s position permanent.

  21.   On or about June 14, 2019, Plaintiff was diagnosed with Fibromyalgia.

  22.   Fibromyalgia is a condition that causes widespread muscle pain and tenderness, and can

        also alter a person’s sleep patterns, affect a person’s memory, and alter their mood.

  23.   As a result of her diagnosis, Plaintiff was prescribed with Hydrochloroquine 200 MG

        (Plaquenil) in order to manage the symptoms of her debilitating condition.

  24.   Unfortunately, while the medication was a necessary course of action, the Plaquenil further

        had the effect of both impairing Plaintiff’s vision as well as making it difficult for Plaintiff

        to sit for extended periods of time.

  25.   As a result of these side effects, Plaintiff contacted Defendant and began the process of

        requesting an accommodation. More specifically, Plaintiff requested a larger computer

        screen, to which Defendant obliged.

  26.   Although Plaintiff was provided with an accommodation, Plaintiff began to notice that her

        supervisor Sanchez’s attitude towards her and her work became decidedly hostile.

  27.   By way of example, Sanchez expressly and unreasonably demanded that Plaintiff inspect

        a larger number of pieces than were being produced at the time and would berate her for

        not completing the impossible task.

  28.   Plaintiff’s supervisor would also return Plaintiff’s completed work and complain that it

        was not done properly.

  29.   At all times material, other of Defendant’s younger employees without Plaintiff’s health

        issues were not held to the same standard as Plaintiff.


                                               Page | 4
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 5 of 15




  30.   Plaintiff’s supervisor would often berate Plaintiff in front of her colleagues, causing

        Plaintiff extreme distress, anxiety and embarrassment.

  31.   The behavior of Defendant’s supervisor caused Plaintiff’s self-esteem to deteriorate and

        her health issues were exacerbated by the open hostility and disparate treatment.

  32.   Furthermore, Defendant committed to providing Plaintiff with a fifteen-minute break every

        two hours to accommodate her. However, Defendant never facilitated this accommodation,

        since they did not provide coverage that would enable Plaintiff to step away from her work

        and take those breaks.

  33.   Plaintiff requested a transfer to a different position that would not be so taxing on her

        aching body and diminishing eyesight and one that would distance her from Defendant’s

        supervisor. Plaintiff brought her request to the attention of HR Manager Patricia Gonzalez,

        Director of Operation Frank Navarrette, Quality Manager Carl Rise, and QET Supervisor

        Rosa Sanchez.

  34.   Specifically, Plaintiff requested a position within the company that would allow her to

        move about rather than sit for long hours and allow her to rest her eyes when the strain

        became too great.

  35.   Despite the fact that such a position was available, Defendant denied Plaintiff the

        opportunity to take a lateral position.

  36.   At all times material, Plaintiff requested a meeting with Defendant’s Human Resources

        Department to address the hostility, harassment and discrimination Defendant’s supervisor

        had been subjecting Plaintiff to since requesting a reasonable accommodation.

  37.   At all times material, Defendant never granted Plaintiff a meeting with the Human

        Resources Department nor did they take any remedial action whatsoever.


                                                  Page | 5
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 6 of 15




  38.   As a result of Defendant’s refusal to investigate or take any action whatsoever regarding

        Plaintiff’s complaints, Plaintiff was left with no choice but leave her job with Defendant.

  39.   On or about October 25, 2019, Defendant wrongfully terminated Ms. Marchel. Defendant

        Magic unlawfully terminated Ms. Marchel because of her disability and associated requests

        for accommodation, her age and in retaliation for her complaints of unlawful

        discriminatory practices.

  40.   The aforementioned allegations are just some of the examples of the discrimination Ms.

        Marchel suffered. Additionally, Ms. Marchel claims a continuous practice of

        discrimination and continuing violations and makes all claims herein under the continuing

        violations doctrine.

  41.   As a result of the acts and conduct complained of, Ms. Marchel has suffered and will

        continue to suffer loss of income, loss of salary, bonuses, benefits, and other compensation

        which such employment entails. Ms. Marchel also suffered future pecuniary losses,

        emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and other

        non-pecuniary losses.

  42.   Ms. Marchel suffers from increased stress and anxiety. Similarly, Ms. Marchel has trouble

        sleeping as a result of Defendants’ conduct.

  43.   Further, as a result of Defendant’s unlawful employment practices, Ms. Marchel felt

        extremely humiliated, degraded, victimized, embarrassed and emotionally distressed.

  44.   As Defendants’ conduct has been malicious, willful, extreme and outrageous, and with full

        knowledge of the law, Ms. Marchel seeks punitive damages. Ms. Marchel has presented

        factual allegations that would permit any reasonable jury to award damages.




                                              Page | 6
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 7 of 15




  45.   At bottom, Defendant is liable for their reckless disregard for Ms. Marchel’s personal

        dignity and her civil right to pursue equal employment opportunity.

  46.   Ms. Marchel has suffered damages as a result of Defendant’s unlawful employment

        practices.

                                            COUNT I
                         Disability Discrimination (Disparate Treatment)
                                     in Violation of the ADA

  47.   Plaintiff realleges the allegations in all previous paragraphs contained herein.

  48.   Plaintiff claims Defendant MAGIC LEAP, INC. violated Title I of the Americans with

        Disabilities Act of 1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in

        volume 42 of the United States Code, beginning at section 12101.

  49.   SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall

        discriminate against a qualified individual with a disability because of the disability of such

        individual in regard to job application procedures, the hiring, advancement, or discharge

        of employees, employee compensation, job training, and other terms, conditions, and

        privileges of employment.”

  50.   Plaintiff is a disabled individual because she suffers from Fibromyalgia. This disability

        affects major life activities including widespread muscle pain and tenderness, altered sleep

        patterns, memory, and mood. Furthermore, the medication that Plaintiff takes to manage

        her disability has the effect of impairing Plaintiff’s vision and making it difficult for her to

        sit for extended periods of time.

  51.   Plaintiff is a qualified individual because Plaintiff was fully capable of performing the

        essential functions of her job with the aforementioned accommodations.




                                               Page | 7
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 8 of 15




  52.   Defendant MAGIC LEAP, INC. violated the section cited herein by creating and

        maintaining discriminatory working conditions, and otherwise discriminating and

        retaliating against the Plaintiff because of Plaintiff’s disability.

  53.   Once Plaintiff requested the accommodation for her disability, her supervisor, Sanchez,

        began treating her differently than she had previously and differently from how she treated

        other employees (who upon information and belief did not have a stated disability or

        request an accommodation). For example, Sanchez would unjustifiably berate Plaintiff’s

        work, assign her unreasonable tasks, and impose heightened standards on Plaintiff’s work

        to which Sanchez did not hold other, non-disabled employees.

  54.   Plaintiff complained to HR and even requested another position to avoid the disparate and

        discriminatory treatment. However, Defendant did nothing to remedy the stop the

        discriminatory treatment.

  55.   Defendant MAGIC LEAP, INC. violated the above and Plaintiff suffered numerous

        damages as a result.

  56.   Defendant’s alleged basis for its adverse and disparate treatment of Plaintiff are pretextual

        and asserted only to cover up the discriminatory nature of Defendant’s conduct.

  57.   Even if Defendant could assert legitimate reasons for its adverse and disparate treatment

        of Plaintiff, which reasons Defendant’s does not have, Plaintiff’s disability was the

        motivating factor in the adverse and disparate treatment to which she was subjected.

  58.   As a result of Defendant’s intentional discriminatory conduct Plaintiff has suffered and

        will continue to suffer financial and economic damages in the form of lost wages (front

        and back pay) and lost benefits. Plaintiff has also suffered and will continue to suffer

        emotional distress, mental anguish, loss of dignity, and other intangible damages. Plaintiff


                                                Page | 8
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 9 of 15




        accordingly demands lost economic damages, lost wages, back pay, interest, front pay, the

        value and/or economic impact of lost benefits, and compensatory damages.

  59.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

        disregard of Plaintiffs rights under the ADA. Accordingly, Plaintiff also requests punitive

        damages as authorized by the ADA.

  60.   Plaintiff further requests that her attorney’s fees and costs be awarded as permitted by law.

                                            COUNT II
                           Disability Discrimination (Failure to Accommodate)
                              in Violation of the ADA 42 U.S.C. § 12112(a)

  61.   Plaintiff realleges the allegations in all previous paragraphs contained herein.

  62.   SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall

        discriminate against a qualified individual with a disability because of the disability of such

        individual in regard to job application procedures, the hiring, advancement, or discharge

        of employees, employee compensation, job training, and other terms, conditions, and

        privileges of employment.”

  63.   Section § 12112 (b) further provides:

               As used in subsection (a), the term “discriminate against a qualified individual on

               the basis of disability” includes—

               …

               (5)(A) not making reasonable accommodations to the known physical or mental

               limitations of an otherwise qualified individual with a disability who is an applicant

               or employee…




                                                Page | 9
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 10 of 15




   64.   Plaintiff requested an accommodation for a fifteen-minute break every two hours to walk

         around, as her condition made it difficult for her to sit for extended periods of time.

         However, Defendant failed to provide this accommodation.

   65.   Defendant also failed to move Plaintiff to a vacant position to accommodate Plaintiff’s

         disability and prevent the continued discrimination; instead, Defendant terminated

         Plaintiff’s employment in retaliation for complaining and requesting a reasonable

         accommodation.

   66.   As a result of Defendants’ failure to accommodate Plaintiff in violation of 42 U.S.C.

         section 12112(a), Plaintiff has suffered damages.

                                            COUNT III
                     Retaliation in Violation of the ADA 42 U.S.C. § 12203(a)

   67.   Plaintiff realleges the allegations in all previous paragraphs contained herein.

   68.   SEC. 12203. [Section 503] states:

                (a) Retaliation. - No person shall discriminate against any individual because such

                    individual has opposed any act or practice made unlawful by this chapter or

                    because such individual made a charge, testified, assisted, or participated in any

                    manner in an investigation, proceeding, or hearing under this chapter.

   69.   Defendant violated the section cited herein by retaliating against Plaintiff for requesting an

         accommodation for her disability.

   70.   Defendant treated Plaintiff with hostility because she had complained and requested a

         reasonable accommodation.

   71.   As described above, Plaintiff engaged in protected activity by requesting a reasonable

         accommodation for a larger computer monitor and allowance to take short breaks after few

         hours. Though Defendant did provide a larger monitor, they failed to accommodate

                                               Page | 10
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 11 of 15




         Plaintiff’s request for intermittent breaks by not assigning someone who could cover her

         responsibilities during those times. Defendant’s failure to accommodate Plaintiff’s request

         constitutes retaliation because of her disability.

   72.   Defendant also failed to move Plaintiff to a vacant position to accommodate Plaintiff’s

         disability and prevent the continued discrimination; instead, Defendant terminated

         Plaintiff’s employment in retaliation for complaining and requesting a reasonable

         accommodation.

   73.   Defendant Magic violated the above and Plaintiff suffered numerous damages as a result.



                                          COUNT IV
                 Age Discrimination (Disparate Treatment) in Violation of ADEA

   74.   Plaintiff realleges the allegations in all previous paragraphs contained herein.

   75.   The Age Discrimination in Employment Act of 1967, 29. U.S.C. 623 (a) provides in

         pertinent part that:

                 It shall be unlawful for an employer– (1) to fail or refuse to hire or to discharge any

                 individual or otherwise discriminate against any individual with respect to his

                 compensation, terms, conditions, or privileges of employment, because of such

                 individual’s age.

   76.   At all material times, Ms. Marchel was an employee and Defendant Magic was her

         employer covered by and within the meaning of the ADEA.

   77.   The exact number of employees at the above entity is unknown, but upon information and

         belief, there are well more than the statutory minimum.

   78.   Ms. Marchel is a member of the protected age class (over the age of 40).

   79.   Ms. Marchel was well qualified for the position that she held with Defendant Magic.

                                                Page | 11
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 12 of 15




   80.   Despite her qualifications, Defendant discriminated against Ms. Marchel throughout the

         course of her employment and ultimately by unlawfully terminating her because of her age.

   81.   For example, Sanchez would unjustifiably berate Plaintiff’s work, assign her unreasonable

         tasks, and impose heightened standards on Plaintiff’s work to which Sanchez did not hold

         younger employees.

   82.   Upon information and belief, a younger person under the age of 40 with inferior

         qualifications replaced Ms. Marchel.

   83.   Defendant has discriminated against Ms. Marchel in the terms and conditions of her

         employment on the basis of her age, in violation of the ADEA.

   84.   The Defendant engaged in unlawful employment practices in violation of the ADEA by

         terminating Ms. Marchel because of her age.

   85.   The Defendant’s violations of the law were knowing and willful.

   86.   A causal connection exists between Ms. Marchel’s age and the termination of her

         employment by the Defendant.

   87.   As a result of the above-described violations of the ADEA, Ms. Marchel has been damaged

         by the Defendant in the nature of lost wages, salary, employment benefits,

         mental/emotional damages and other compensation and is therefore entitled to recover

         actual monetary losses, interest at the prevailing rate and attorney fees.



                                              COUNT V
                                Retaliation in Violation of the ADEA

   88.   Plaintiff realleges the allegations in all previous paragraphs contained herein.

   89.   The Age Discrimination in Employment Act of 1967, 29. U.S.C. 623 (d) provides in

         pertinent part that:

                                               Page | 12
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 13 of 15




                It shall be unlawful for an employer to discriminate against any of his employees

                or applicants for employment, for an employment agency to discriminate against

                any individual, or for a labor organization to discriminate against any member

                thereof or applicant for membership, because such individual, member or applicant

                for membership has opposed any practice made unlawful by this section, or because

                such individual, member or applicant for membership has made a charge, testified,

                assisted, or participated in any manner in an investigation, proceeding, or litigation

                under this chapter.

   90.   At all material times, Ms. Marchel was an employee and Defendant Magic was her

         employer covered by and within the meaning of the ADEA.

   91.   The exact number of employees at the above entity is unknown, but upon information and

         belief, there are well more than the statutory minimum.

   92.   Ms. Marchel is a member of the protected age class (over the age of 40).

   93.   Following Ms. Marchel’s objections to Defendant’s discriminatory treatment because of

         her age, Defendant retaliated by altering the terms and conditions of Ms. Marchel’s

         employment and terminating her employment.

   94.   Ms. Marchel had complained to Defendant about what was age discrimination and

         Defendant clearly observed Ms. Marchel’s growing discomfort concerning the same.

   95.   Ms. Marchel’s complaints constitute a protected activity because her complaints were

         concerning an unlawful activity of the Defendant.

   96.   Said protected activity was the proximate cause of the Defendant’s negative employment

         actions against Ms. Marchel including changed working conditions, disparate treatment,

         and termination.


                                              Page | 13
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 14 of 15




   97.    Instead of investigating Ms. Marchel’s complaints and objections of what was age

          discrimination, Defendant retaliated against Ms. Marchel via changed working conditions,

          disparate treatment, and termination.

   98.    The acts, failures to act, practices and policies of Defendant set forth above constitute

          retaliation in violation of the ADEA.

   99.    As a direct and proximate result of the violations of the ADEA, as referenced and cited

          herein, and as a direct and proximate result of the prohibited acts perpetrated against her,

          Ms. Marchel is entitled to all relief necessary to make him whole as provided for under the

          ADEA.

   100.   As a direct and proximate result of Defendant’s actions, Ms. Marchel has suffered

          damages, including but not limited to, a loss of employment opportunities, loss of past and

          future employment income and fringe benefits, humiliation, and non-economic damages

          for physical injuries, mental and emotional distress.

                                           JURY DEMAND

   101.   Plaintiff hereby demands a trial by jury on all issues triable before a jury.


                                       PRAYER FOR RELIEF

   WHEREAS, Plaintiff prays for the following relief against Defendant:

          A declaration that Defendant violated Plaintiff’s federal, state and city civil rights;

          Compensatory damages for injuries suffered by Plaintiff by reason of Defendant’s unlawful

   and unjust conduct, in an amount just and reasonable an in conformity with the evidence at trial in

   an amount to be determined at trial;

          Punitive damages against Defendant assessed to deter such intentional and reckless

   deviation from well-settled standard to the extent allowable by law;

                                                Page | 14
Case 1:21-cv-21347-XXXX Document 1 Entered on FLSD Docket 04/07/2021 Page 15 of 15




           Damages for emotional distress, physical injury, lost wages, back pay, front pay, statutory

   damages, medical expense, interest and any other compensatory damages as permitted by law and

   according to proof at trial;

           Award of Plaintiff’s reasonable attorney’s fees and costs under all applicable laws; and

           Such other and further relief as appears just a proper.



   Dated: Miami, Florida
          April 7, 2021

                                                         DEREK SMITH LAW GROUP, PLLC

                                                       _ /s/ Meir Weiss____________
                                                         Meir D. Weiss, Esq.
                                                         Fla. Bar. No.: 1022288
                                                         meir@dereksmithlaw.com
                                                         701 Brickell Avenue, Suite 1310
                                                         Miami, FL 33131
                                                         Tel: (305) 946-1884
                                                         Fax: (305) 503-6741
                                                         Attorneys for Plaintiff




                                                 Page | 15
